Case 6:19-bl<-00873-KS.] Doc 9 Filed 02/11/19 Page 1 of 2

Fill in this information to identify your case: Check one box only as directed in this iorm and in

_ Form 122A-1Supp:
benton Kenneth Arroyo De Rosano

Firsl Nama Middle Nama Last Name

M 1. There is no presumption of abuse.

Debtor 2

tSpGuS€. iftltingi Fir=l~vmv M~ddle~ame LaslNE-m€ l;l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
3 Means Test Caicularion (Ofiicial Form 122A-2).

 

United States Bankruptcy Court for the: Midcile District of Fiorida

Case number n 3. The Means Test does not apply now because of
l"'k"°W"l qualined military service but it could apply later.

 

 

m Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12115

Be as complete and accurate as possib|e. if two married people are filing togetherl both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumptr'on of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

m Ca|cula'i:e Your Current Monthly income

 

 

 

1. What is your marital and filing status? Check one only.
a Not married. Fill out Coiumn A. lines 2-11.
a Married and your spouse is filing with you. Fill out both Coiumns A and B, lines 2~11.

m Married and your spouse is NOT filing with you. You and your spouse are:
; |;l Living in the same household and are not legally separated. Fill out both Coiumns A and B. lines 2-11.

§ Ci Living separately or are legally separated. Fitl out Coiumn A, lines 2-11; do not fill out Coiumn B. By checking this box. you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101 (10A). For example. if you are filing on September 15, the S-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report for any line, write $U in the space.

; Coiumn A Coiumn B

1 Debtor 1 Debtor 2 or

l non-filing spouse
l

§ 2. Your gross wages, saiary, tips, bonuses, overtime, and commissions

' (before all payroll deductions). $_O-QO $
l

l 3. A|imony and maintenance payments. Do not include payments from a spouse if 0 00

; Coiumn B is fitled in. $___' $

; 4, Aii amounts from any source which are regularly paid for household expenses
< of you or your dependents, including child support. include regular contributions
from an unmarried partner. members of your household, your dependents parents.

 

and roommates. include regular contributions from a spouse only if Coiumn B is not 1 300 00
g Elled in. Do not include payments you listed on line 3. $ ' ' $
5. Net income from operating a business, profession, mwa Debt°r 2
c or farm 0 00
f Gross receipts (before ali deductions} $__'_ $_
Ordinary and necessary operating expenses - $ 0.00- $
Net monthly income from a business, profession, or farm 5 0.00 $ ::Q:z $ 0.00 $
6. Net income from rental and other real property Debto&,to0 Debtor 2
Gross receipts (before all deductions) $__'_, $_
§ Ordinary and necessary operating expenses - $ 0.00- $
Net monthly income from rental or other real property $ O_OO $ ::|;¥) $ O_OO

' 7. lnterest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

Case 6:19-bl<-00873-KS.] Doc 9 Filed 02/11/19 Page 2 of 2

 

 

Debtor‘t Kenneth Al'l'OVO Dt‘:.‘ ROSE Case number renewal
F:rst Nama Mlddla Name test Narne
§ Coiumn A Coiumn B
Debtor1 Debtor 2 or
non-filing spouse
8. Unempioyment compensation $ 0.00 $

l
l
s
§

9.

10.

 

Do not enter the amount if you contend that the amount received was a benth
under the Social Security Act. lnstead, list it here:

For you ................................................................. $ 0.00
Foryourspouse.......................................................,........... $

 

 

Pension or retirement income. Do not include any amount received that was a
benent under the Social Security Act. $ 0~00 $

income from ali other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. |f necessary, list other sources on a separate page and put the total beiow.

 

 

 

 

 

 

 

 

 

 

 

 

 

Socia| Security Disabi|ity income $ 11000_00
$
Toia| amounts from separate peges, if any. + $ + $
11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each i ! + _
a column. Then acid the total for Coiumn A to the total for Coiumn B. 5 $ 2,300.001| $ " $ 2,300.00
z ` `… v Wm'_ nn mm- - TU!BI current
l monthly income
metermine Whether the Means Test Appi|es to You
§ 12. Ca|cu|ate your current monthly income for the year. Fo||cw these steps: vw `YWM_` _
12a Copy your totai current monthly income from line 11. .................................................................................. Copy line 11 here')* L $ 2 300.00 1
w_--__._..._..l

l

13.

14.

Nlultiply by 12 (the number of months in a year).

 

12b. The result is your annual income for this part of the form.

 

 

Ca|cu|ate the median family income that applies to you. Fo|iow these steps:
l"'“"""“`_ ~"4*'_` _z
Fill in the state in which you live. §F|orida §
Fill in the number of people in your household §2 §
Fill in the median family income for your state and size of householdl 13. $ 58»960-00

 

 

 

To find a list of applicable median income amountsl go on|ine using the link specihed in the separate
instructions for this form. This list may also be available at the bankruptcy cierk’s office.

How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1l The-re is rio presumption ofabuse.
Go to Part 3.

14b. cl Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

 

m Sign Below

l
l
l

r

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

x \ __..__-C"/"z'/ x

/ ,,-"'

 

 

Signature of Debtor1 Signature of Debtor 2
Da,e 02/1 112019 mate
Mlvi.lDD )'YYYY MM¢' DD lYYYY

if you checked line 14a, do NOT H|| outer file Form 122A-2.
if you checked line 14b. fill out Form 122A-2 and file it with this form.

 

Ofticia| Form 122A-1 Chapter 7 Statement of Your Current Month|y income page 2

 

